Citation Nr: 1132248	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-23 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for depression.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for depression as encompassing entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, regardless of the precise diagnosis. 

The Veteran provided testimony at a hearing before the undersigned at the RO in June 2008.  A transcript is of record.  

The Board remanded the claim for additional development in October 2008.  

The issue of entitlement to a total disability rating due to individual employability resulting from service connected disability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

A current acquired psychiatric disorder, diagnosed as major depressive disorder, was incurred in service.  

CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as major depressive disorder, was incurred as a result of active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as schizophrenia, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a), 3.384. 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The evidence of record shows that the Veteran has been treated for depression, as well as schizophrenia and dysthymic disorder since before the claim was filed in April 2006.  A June 2009 VA examiner diagnosed major depressive disorder.  Therefore, the first criterion for service connection of an acquired psychiatric disorder-a current diagnosis-has been established.

Service treatment records show that the Veteran complained of feeling depressed on February 16, 1969.  A February 19, 1969, mental hygiene consultation noted that the Veteran was referred by the Emergency Room because of symptoms of depression.  The psychiatrist diagnosed adult situational reaction, acute, moderate, brought about by stress, prolonged military duty, including a rather difficult tour in Korea, as well as increasing racial consciousness and black militant philosophy.  

During the June 2008 Board hearing the Veteran stated that his depressive symptoms began during service and had continued off and on since.  He stated that he did not immediately seek mental health treatment after discharge because he did not know that he could qualify for VA treatment and he later had difficulty with getting transportation to the VA medical center (VAMC).  The Veteran is competent to report symptoms such as depression and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

This evidence establishes an in-service disease or injury.  The remaining question is whether the current psychiatric disability is related to the psychiatric symptoms noted in service.  In this regard, the Veteran's testimony provides evidence of continuity.

In a June 2008 letter, the Veteran's brother lent further support to his reported continuity of symptomatology.  His brother stated that prior to service; the Veteran was outgoing and compassionate.  After discharge, he was withdrawn and reclusive.  He reported the Veteran's two divorces and that he could not maintain employment.  His brother also reported that the Veteran had a "nervous breakdown" in 1986, was brought back to be with his family and did not work again.  The symptoms persisted until 2000, when the family attempted to get the Veteran help at the VA hospital, but he could not continue with treatment due to transportation problems.  

Similarly, the Veteran's friend wrote in a June 2008 statement that the two went to high school together and got back into contact in the 1970s.  His friend stated that the Veteran was a different person, no longer outgoing and jovial, but rather withdrawn from his friends and family.  The Veteran seemed to be an outcast by choice, could not maintain a job and had multiple failed marriages.  

The Veteran reported a depressed mood during VA treatment in June 2005.  This report made prior to the initiation of the April 2006 claim.  

The Veteran received a VA examination in February 2009, where depressive disorder, not otherwise specified, atypical psychosis, and cannabis abuse in remission were diagnosed.  No clear history of the psychiatric disability was reported.  The examiner stated that an etiology opinion could not be provided without resort to speculation because the claims file was not available for review.  

The Veteran reported to a June 2009 VA examiner that his depression had its onset after the death of his daughter.  The examiner concluded that the Veteran's current depression was associated with the death of his daughters and his ex-wife's diagnosis of multiple sclerosis rather than service.

The June 2009 opinion provides evidence against a nexus between the current psychiatric disability and service, as does the absence of any evidence of treatment for a psychiatric disability for many years after service.

On the other hand, the history considered on the June 2009 examination is not entirely accurate.  For instance, the examiner noted the Veteran's treatment for adult situational reaction in service, but did not mention the report of depression in service, the statements by the Veteran's friend and brother reporting psychiatric symptoms shortly after service, or the Veteran's testimony that depressive symptoms had been present ever since service.  

The evidence of depression in service and shortly thereafter weighs against the reports on the June 2009 examination that the depression began only after post service traumas.

The Board notes that the February 1969 mental hygiene consultation indicated that the diagnosed adult situational reaction existed prior to service.  The conclusion was apparently based on the Veteran's reports of being involved in fights and irititibility prior to service.  The opinion did not extend to the question of whether depression pre-existed service.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).   

In this case, the Veteran's was accepted and enrolled for service and the induction examination did not reveal any psychiatric disability or symptoms.  The presumption of soundness, therefore, applies.  There is no other evidence that depression existed prior to service.  The February 1969 mental hygiene consultation indicates that the Veteran's irritability had been "increasing."  Hence, the evidence is not clear and unmistakable that a psychiatric disability pre-existed service and was not aggravated.  

Even if adult situational reaction existed prior to service, this would not mean that major depressive disorder did not begin during service.

Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for an acquired psychiatric disorder, to include major depressive disorder.  38 U.S.C.A. § 5107(b) (West 2002).





							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for an acquired psychiatric disorder, major depressive disorder, is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


